DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of the Group I, claims 1-15, 19, and 20 in the reply filed on 12/17/2020 is acknowledged.  The traversal is on the ground(s) that, allegedly, “there would be no serious burden if restriction were not required. It is believed that the overlap in searching for the claims in Group I and Group II warrants a single effort”.  
This is not found persuasive because the aforementioned Applicant’s statement is conclusory. The outstanding Election/Restriction requirement clearly explains in section #3 why the restricted inventions are independent and distinct each from the other as per MPEP § 806.05(c). 
Furthermore, the outstanding Election/Restriction requirement clearly states: “Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case”. However, Applicant has failed to do so. Therefore, the restricted inventions are not obvious variants based on current record.
Accordingly, the requirement is still deemed proper and is therefore made FINAL. The 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the heat transfer element” in line 6.  There is insufficient antecedent basis for this limitation in the claim. As best understood, the Office will interpret the above limitation as the “heat transfer member”. Depended claims 2-15 are also rejected along with the parent claim 1, since they inherit the aforementioned problem of claim 1 and fail to provide any additional clarity.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US/6, 119, 765 to Lee (of record, cited in IDS).
Regarding claims 1 and 19, Lee discloses a system (Fig. 1-4), comprising: a carrier (2)  including opposed first and second carrier sides; a first cooling portion (1) mounted adjacent the first carrier side of the carrier; a second cooling portion (1) mounted adjacent the second carrier side of the carrier; and a heat transfer member (11) coupled to the first cooling portion and the second cooling portion, the heat transfer element configured to (inherently) transfer heat between the first and second cooling portions, the heat transfer member (11) configured to straddle the first and second carrier sides of the carrier (2).
	Examiner’s Note: regarding method claim 19, since there are no specific method steps being claimed, just a general process of assembling of the device (i.e., securing, coupling, positioning, etc.), the fact that the structure of the device of the present invention is anticipated by Lee means that the general method for providing such a structure is also anticipated by the same reference. The method steps recited in the claim are inherently necessitated by the structure disclosed by Lee.
.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 11-15, and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US/7, 808, 791 to Li et al. (hereafter “Li”, of record, cited in IDS).
Regarding claim 3, Lee discloses all as applied to claim 2 above, but wherein the fixing device comprises: a first holder mounted relative to the first cooling portion and extending through the carrier; and a second holder mounted relative to the second cooling portion and cooperatively engaging the first holder to secure the first and second holders to each other.
Li discloses a cooling arrangement for mounting of a heat sink (10) (Fig. 2, 4) to a carrier (30) wherein a fixing device comprises: a first holder (25) extending through the carrier; and a 
Since inventions of Lee and Li are from the same field of endeavor (cooling arrangements for electronic devices with heat sinks), the purpose of the fixing device of Li would be recognized in the invention of Lee.
It would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have modified the fixing device of Lee according to the teachings of Li, so the resulting combination would have the fixing device comprising: a first holder mounted relative to the first cooling portion and extending through the carrier; and a second holder mounted relative to the second cooling portion and cooperatively engaging the first holder to secure the first and second holders to each other, in order to allow the cooling arrangement to be conveniently assembled and disassembled (Li, col. 1, ll. 30-40). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 4, Li discloses that the first holder (25) extends through a mounting hole (33) of the carrier (30).
Regarding claim 5, Lee as modified by Li discloses (in reference to Li) that the first holder (25) includes an outer first flexible latch (255), the outer first flexible latch engaging the 
Regarding claim 6, Li discloses that the first holder (25) defines a longitudinal through-hole (Fig. 4), the second holder (21) being at least partially received within the longitudinal through-hole of the first holder (Fig. 4).
Regarding claim 7, Li discloses that the first holder (25) and the second holder (21) comprise cooperating structure to secure the first and second holders when the second holder is at least partially received within the longitudinal through-hole of the first holder (Fig. 4).
Regarding claim 8, Li discloses that the second holder (21) extends through the mounting hole of the carrier (30), (Fig. 4).
Regarding claim 11, Lee as modified by Li discloses (in reference to Lee) that the second cooling portion (1) is mounted in spaced relation relative to the second carrier side of the carrier (2) (inherently, because of the presence of the chips (Fig. 1)).
Regarding claim 12, Lee as modified by Li discloses (in reference to Lee) a spring (31) mounted about the first holder (3), the spring biasing the first cooling portion (1) toward the first carrier side of the carrier (2). Also, see spring (23) in Li.
Regarding claim 13, the Lee as modified by Li does not explicitly teach that the carrier comprises a baseplate of an input/output card. The above limitations are directed to the intended use of the device, and inasmuch as it imparts any additional structure (i.e., beyond the Lee-Li combination), and absent any evidence to the contrary, the carrier of the Lee-Le combination is capable of acting in such a manner (i.e., to be a baseplate of an input/output card). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the Ex parte Masham, 2 USPQ2d 1647 (1987). If the prior art structure is capable of performing the intended use, as in the instant case, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In view of the above, these intended use limitations have not been given patentable weight.
Regarding claim 14, Lee as modified by Li discloses (in reference to Lee) an electronic chip (see Fig. 1 of Lee) adjacent the first carrier side of the carrier (2). See also the chip (31) in Li.
Regarding claims 15 and 20, Lee as modified by Li discloses (in reference to Li) discloses that first (25) and second (21) fixing devices configured for coupling the first cooling portion to the second cooling portion, the first and second fixing devices disposed in spaced relation relative to the carrier, each of the first and second fixing devices including first and second holders (25, 21) (Fig. 2, 4).
Examiner’s Note: regarding method claim 20, since there are no specific method steps being claimed, just a general process of assembling of the device (i.e., maintaining, securing, coupling, positioning, etc.), the fact that the structure of the device of the present invention is anticipated by Lee, or obvious over Lee as modified by Li, means that the general method for providing such a structure is also anticipated by or obvious over the same reference(s). The method steps recited in the claim are inherently/obviously necessitated by the structure disclosed by the Lee-Li combination.

Allowable Subject Matter

Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of the allowable subject matter: the limitations of claim 9 (“the second holder includes an outer second flexible latch, the outer second flexible latch engaging the cooperating structure of the first holder to secure the first and second holders”) in combination with all of the limitations of claims 1-8 would render the combined subject matter (and the subject matter of claim 10 depended therefrom) allowable over the prior art of record, taken alone or in combination.

Conclusion

The additional documents made of record and not relied upon are considered pertinent to Applicant's disclosure, because of the teachings of various fixing and mounting arrangements for heat sinks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835